DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Office Action in response to applicant’s arguments and remarks filed on 03/10/2021.
Status of Rejections
All previous rejections are maintained.
Claims 1-7 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matthews et al. (WO 2016/039999 A1), hereinafter Matthews.
Regarding claim 1, Matthews teaches an electrolyzer (“electrochemical device”) for electrochemical utilization of carbon dioxide (Paragraph 0020, line 1), comprising an electrolysis cell defining an anode space and a cathode space, an anode in the anode space, a cathode in the cathode space (“membrane electrode assembly” comprising an anode and cathode separated into “cathode portion” and “anode portion” by separator membrane; Paragraph 0020, lines 2-3 and Paragraph 0021, lines 4-5), a first cation-permeable membrane between the anode space and the cathode space (“polymeric cation exchange membrane layer”; Paragraph 0051, lines 4-5), wherein the anode is 
Regarding claim 3, Matthews teaches the cathode comprising at least one of silver and copper (Paragraph 0042) as well as tin (Sn), lead (Pb) and indium (In) (Paragraph 0039, lines 1-3).
Regarding claim 4, Matthews teaches the cathode comprising a gas diffusion electrode (Paragraph 0038, lines 1-3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew in view Chikashige et al. (U.S. 20150171453), hereinafter Chikashige.

Chikashige teaches an anion-exchange membrane formed of a porous structure filled with an anion exchange polymer (Paragraph 0092, lines 4-7), the porous support having a void of preferably 30% to 80% (Paragraph 0096, lines 6-10), corresponding to a covering surface area of 20-70%, falling within the claimed range of the present invention. This porosity ensures the membrane resistance and mechanical strength of the resultant anion exchange membrane (Paragraph 0096, lines 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anion exchange layer formed by a porous support imbibed with anion exchange polymer taught by Matthews to utilize the porosity for the porous support of an anion exchange membrane taught by Chikashige in order to enhance the strength of the anion exchange layer without sacrificing electrical resistance.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Gilliam et al. (U.S. Patent No. 8,357,270), hereinafter Gilliam, and Nagasawa et al. (AIChE J., 55 (2009), 3286-3293), hereinafter Nagasawa,.
Regarding claim 5, Matthews teaches a method of operating an electrolyzer for electrochemical utilization of carbon dioxide (Paragraph 0054, lines 1-3), comprising 
Matthews does not explicitly teach forming carbonate and hydrogencarbonate from unconverted carbon dioxide and hydroxide ions at the cathode, but does teach that hydroxide (OH-) ions may travel to cathode to reduce carbon dioxide; Paragraph 0020, lines 12-14) as well as that carbon dioxide can be hydrated to form carbonate and hydrogencarbonate (“bicarbonate”) (Paragraph 0046, lines 4-7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating an electrolyzer taught by Matthew with the generation of hydrogen carbonate and carbonate at the cathode taught by Gilliam in order to provide additional forms of carbon dioxide that may be reduced to produce the desired products.
Matthews in view of Gilliam does explicitly teach reacting the hydrogen ions and the carbonate or hydrogencarbonate to produce carbon dioxide and water in a contact region of the layer and the first cation-permeable membrane and releasing the carbon dioxide through flow channels or pores in the layer. Matthews does however teach that the hydrogen ions may pass through the electrolyte and participate in the reduction of carbon dioxide to produce water (Paragraph 0020, lines 12-14) as well as that the reduction of hydrated forms (i.e. bicarbonate and carbonate) may occur (Paragraph 0025, lines 4-5). Matthews further teaches that the ion exchange resin may be porous, containing open passages large enough to allow some solvated ions to pass through (Paragraph 0028, lines 1-4). 
Nagasawa teaches that when protons (H+) are provided in a solution containing carbonate or bicarbonate, carbon dioxide and water are produced, according to the reactions below (Page 2, Col. 1 lines 17-20).

    PNG
    media_image1.png
    128
    261
    media_image1.png
    Greyscale

Matthews additionally shows carbon dioxide and water in Fig. 1 as being released through the exit channel of a flow field layer (13) on the cathode side of the electrochemical device. This carbon dioxide includes that resulting from the reaction evidenced by Nagasawa which must therefore escape through the passages in the anion exchange resin taught by Matthews, in addition to any remaining unreacted carbon dioxide.
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, in the method of operating an electrolyzer taught by Matthews in view of Gilliam, the hydrogen ions would react with hydrated carbon dioxide (i.e. bicarbonate and carbonate) as they interfaced to produce carbon dioxide and water as taught by Nagasawa and the carbon dioxide would be released through the passages in the anion exchange layer taught by Matthews. 
Regarding claim 7, Matthews in view of Gilliam and Nagasawa teaches all the elements of the method of claim 5 as stated above. Matthews further teaches producing carbon monoxide (CO), ethylene (C2H4), and formic acid (H2CO2) (Paragraph 0049, lines 1-3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Gilliam and Nagasawa in further view of Kaczur et al. (U.S. 20130105304), hereinafter Kaczur, as evidenced by Van London-Phoenix Co. (“Conductivity Guide”, 2004).

Kaczur teaches a method for electrochemical conversion of carbon dioxide to produce formic acid using an electrochemical cell (Abstract). This method may include operating the electrochemical cell with pure (“deionized”) water (Fig. 3, Paragraph 0049, lines 1-4). Deionized water has a conductivity 0.1-10 µS/cm (0.0001-0.01 mS/cm), as evidenced by Table 3 of “Conductivity Guide” by Van London-Phoenix Co., and therefore meets the instant definition of pure water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating an electrolyzer taught by Matthews in view of Gilliam and Nagasawa to include the operation with deionized, i.e. pure water as evidenced by Van London-Phoenix Co., taught by Kaczur as a suitable operation parameter to produce the desired product of formic acid.
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
On page 4, Applicant argues that Matthews does not anticipate claim 1, specifically stating that element 12 in Figure 1 of Matthews comprises the entire cathode and the combination of elements 14/15, but not element 16, comprises the 
As stated on Page 6 on Applicant’s Arguments, Claim 5 recites analogous limitations to the elements of claim 1. The argument is therefore not considered persuasive as applied to claim 1 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795